Citation Nr: 1204318	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO. 09-48 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In a September 2008 rating decision, the RO confirmed and continued an October 2007 denial of service connection for bilateral tinnitus after the Veteran submitted private treatment records pertinent to the claim. In a February 2009 rating decision, the RO denied service connection for noise-induced hearing loss. The Veteran appealed the decisions denying entitlement to service connection for tinnitus and hearing loss.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus. He has not been afforded a VA audiological examination to determine whether he currently has hearing loss and tinnitus and, if so, the etiology of such. The Board finds that such an examination is necessary in this case. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claims of entitlement to service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. See McLendon, 20 Vet. App at 79.

The Veteran submitted a correspondence dated in June 2008 from Robert A. Willis, M.D., in support of his claims. Dr. Willis noted that the Veteran complained of tinnitus for "many years," and the Veteran had increased hearing loss over the years. The physician reported the Veteran had a history of significant noise exposure. During service, the Veteran reported he was assigned to McGuire Air Force Base for two years where he worked in a data processing center which was located next to an airfield. He reported the airfield was "very loud" due to commercial and military jet noise. He also indicated that he was exposed to "cosmic noise," "very large cannon machines," rocket attacks, explosions, sirens, cannon fire, and gunfire in Vietnam. He reported specific instances of noise exposure when rockets exploded and hit a dining hall across the street from his location, and when rockets hit a U.S. helicopter outside of his office in Vietnam. The Veteran also related that he was not provided any ear protection when firing M-16's during training exercises during service. The physician noted no other major causes of noise exposure besides military noise exposure, despite the Veteran's acknowledgment of occasional recreational noise exposure. The physician opined that based upon audiology testing, the Veteran had noise-induced hearing loss and tinnitus which was more likely than not from noise exposure during service.  

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus. In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise- induced hearing loss. 

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified. Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders. It was noted that delayed-onset tinnitus must also be considered.  

However, the June 2008 medical opinion from Dr. Willis is not an adequate opinion upon which the case can be decided. He did not provide any other rationale for his opinion other than the Veteran's reported military noise exposure. In this regard, he did not discuss the audiometric findings in service or include the audiometric findings that he based his medical opinion on. Additionally, Dr. Willis did not discuss the Veteran's acknowledgment of occasional recreational noise exposure as a civilian. Therefore, the private physician did not provide an adequate opinion upon which the case can be decided.

Accordingly, the case is REMANDED for the following action:

1. 1. The RO/AMC will:

Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for hearing loss and/or tinnitus, to specifically include, but not limited to, any VA treatment and any private treatment from Robert A. Willis, M.D. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of a VA audiological examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has bilateral hearing loss and/or tinnitus as a result of, or aggravated by, any in-service incident or military noise exposure. 

THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRY:  DOES THE VETERAN HAVE A HEARING LOSS AND/OR TINNITUS DISABILITY THAT WAS EITHER CAUSED; OR AGGRAVATED BEYOND NORMAL PROGRESSION DURING OR AS A RESULT OF ACTIVE MILITARY SERVICE?

The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

* An April 2007 claim for compensation in which the Veteran noted his tinnitus began in the late 1970's; and 

* A June 2008 medical opinion from Dr. Willis that details the Veteran's reported military noise exposure and acknowledgment of occasional recreational noise exposure; and

* A March 2009 statement in which the Veteran reported claimed instances of military noise exposure.

3. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claims of service connection for bilateral hearing loss and tinnitus, including consideration of all of the evidence of record. If the benefits sought on appeal remain denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for bilateral hearing loss and tinnitus. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


